Case 9:16-cr-80207-BB Document 48 Entered on FLSD Docket 03/17/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 16-cr-80207-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 JACKIE DONICE WILLIAMS,

       Defendant.
 ______________________________/

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATIONS

        THIS CAUSE is before the Court upon the Superseding Petition for Offender Under

 Supervision, ECF No. [39], and following a final hearing, ECF No. [44], held before Magistrate

 Judge Bruce Reinhart. On February 25, 2021, Judge Reinhart issued a Report and

 Recommendations (“R&R”) recommending that the Court find that Defendant has violated the

 terms of his supervised release. ECF No. [45]. The R&R states that any objections must be filed

 and served within fourteen days of the date of service of a copy of the R&R. Id. To date, Defendant

 has filed no objections, nor has he sought additional time in which to do so.

        Nevertheless, the Court has conducted a de novo review of Judge Reinhart’s R&R and the

 record in this case, and is otherwise fully advised in the premises. See Williams v. McNeil, 557

 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds

 Judge Reinhart’s R&R to be well reasoned and correct. The Court therefore agrees with the

 analysis in the R&R and concludes that Defendant has violated the terms of his supervised release.

        Accordingly, it is ORDERED and ADJUDGED as follows:

        1.      Magistrate Judge Reinhart’s R&R, ECF No. [45], is ADOPTED;
Case 9:16-cr-80207-BB Document 48 Entered on FLSD Docket 03/17/2021 Page 2 of 2

                                                               Case No. 16-cr-80207-BLOOM


        2.    This case has been scheduled for the Final Revocation of Supervised Release

              Hearing on March 23, 2021 at 1:30 p.m. See ECF No. [47].

        DONE AND ORDERED in Chambers at Miami, Florida, on March 17, 2021.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                              2
